IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STEVEN ANTONIO HEGGS,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1494

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 24, 2016.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Nancy A. Daniels, Public Defender, and Nada M. Carey, Assistant Public Defender,
Tallahassee for Appellant.

Pamela Jo Bondi, Attorney General, Heather Flanagan Ross, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.